Name: Commission Regulation (EEC) No 2865/89 of 25 September 1989 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 9. 89 Official Journal of the European Communities No L 276/5 COMMISSION REGULATION (EEC) No 2865/89 of 25 September 1989 fixing the sluice-gate prices and levies for poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Whereas, when the levies applicable from 1 October 1 January and 1 April are being fixed, changes in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is fixed ; Whereas, since a new sluice-gate price has been fixed, changes in world market prices for feed grain must be taken into account in fixing the levies ; Whereas, Commission Regulation (EEC) No 631 /86 (6) on the application of import levies on products from Portugal suspended the application of import levies on poultrymeat products from Portugal owing to the minimal difference between the prices obtaining in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 1235/89 (2), and in particular Articles 3 and 7 ( 1 ); thereof, Whereas the sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 must be fixed quarterly in advance in accordance with methods of calculation laid down in Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poul ­ trymeat (3), as last amended by Regulation (EEC) No 3986/87 (4 ; HAS ADOPTED THIS REGULATION : Whereas, since the sluice-gate prices and levies for poul ­ trymeat were, by Commission Regulation (EEC) No 1841 /89 (5), last fixed for the period 1 July to 30 September 1989 , they must be fixed anew for the period 1 October to 31 December 1989 ; whereas such prices and levies should in principle be calculated by reference to feed-grain prices for the period 1 April to 31 August 1989 : Article 1 1 . In respect of the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75, the levies provided for in Article 3 thereof and the sluice-gate prices provided for in Article 7 thereof shall be as shown in the Annex hereto. 2. Provided that, in the case of products falling within CN codes 020731 , 0207 39 90, 0207 50 , 0210 90 71 , 0210 90 79, 1501 00 90, 1602 31 , 1602 39 19 , 1602 39 30 and 1 602 39 90 in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. 3 . For imports of products specified in paragraph 1 from Portugal, application of the levies specified in the Annex is suspended . Whereas, when the sluice-gate prices applicable from 1 October, 1 January and I April are being fixed, trends in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2778/75, this minimum was set at 3 % ; Whereas the price of the quantity of feed grain required varies by more than 3 % from that used for the preceding quarter ; whereas this variation must accordingly be taken into account in fixing sluice-gate prices for the period 1 October to 3 1 December 1 989 ; Article 2 This Regulation shall enter into force on 1 October 1989 . (') OJ No L 282, 1 . 11 . 1975, p. 77 . (2) OJ No L 128 , 11 . 5 . 1989, p. 29 . (') OJ No L 282, 1 . 11 . 1975, p. 84. (4) OJ No L 376, 31 . 12. 1987, p. 7. 0 OJ No L 180, 27. 6 . 1989, p. 16. (6) OJ No L 60, 1 . 3 . 1986, p. 11 . No L 276/6 26. 9 . 89Official Journal of the European Communities This Regulation shall be binding .in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 1989. For the Commission Ray MAC SHARRY Member of the Commission 26. 9 . 89 Official Journal of the European Communities No L 276/7 ANNEX to the Commission Regulation of 25 September 1989 fixing the sluice-gate prices and levies for poultrymeat CN code Sluice-gate price Levy Conventional rate of duty I ECU/ 100 units ECU/ 100 units % 0105 11 00 23,50 5,49  0105 19 10 '102,47 18,39  0105 19 90 23,50 5,49  I ECU/100 kg ECU/100 kg 0105 91 00 80,90 22,97  0105 99 10 94,56 33,85  0105 99 20 120,11 34,20  0105 99 30 107,66 25,93  0105 99 50 125,78 35,71  0207 10 11 101,63 28,86  0207 10 15 115,57 32,81  0207 10 19 125,92 35,75  0207 10 31 153,80 37,04  0207 10 39 168,58 40,59  0207 10 51 111,24 39,81  0207 10 55 135,09 48,35  0207 10 59 150,09 53,71  0207 10 71 171,58 48,86  0207 10 79 163,40 51,74  0207 10 90 179,68 51,01  0207 21 10 115,57 32,81  0207 21 90 125,92 35,75  0207 22 10 153,80 37,04  0207 22 90 168,58 40,59  0207 23 1 1 135,09 48,35  0207 23 19 150,09 53,71  0207 23 51 171,58 48,86  0207 23 59 163,40 51,74  0207 23 90 179,68 51,01  0207 31 00 1 715,80 488,60 3 0207 39 1 1 301,25 92,53  0207 39 13 138,51 39,33  0207 39 15 97,18 28,72  0207 39 17 67,28 19,89  0207 39 21 190,69 54,14  0207 39 23 179,13 50,86  0207 39 25 299,02 88,38  0207 39 27 67,28 19,89  0207 39 31 322,98 77,78  No L 276/8 Official Journal of the European Communities 26. 9 . 89 CN code Sluice-gate price Levy Conventional rateof duty l ECU/ 100 kg ECU/ 100 kg % 0207 39 33 185,44 44,65 0207 39 35 97,18 28,72  0207 39 37 67,28 19,89  0207 39 41 246,08 59,26  0207 39 43 115,35 27,78  0207 39 45 207,63 50,00  0207 39 47 299,02 88,38  0207 39 51 67,28 19,89  0207 39 53 343,14 108,65  0207 39 55 301,25 92,53  0207 39 57 165,10 59,08  0207 39 61 179,74 56,91  0207 39 63 197,65 56,1 1  0207 39 65 97,18 28,72  0207 39 67 67,28 19,89  0207 39 71 245,10 77,61  0207 39 73 190,69 54,14  0207 39 75 236,93 75,02  0207 39 77 179,13 50,86  0207 3981 208,95 70,07  0207 39 83 299,02 88,38  0207 39 85 67,28 19,89  0207 39 90 171,94 50,82 10 0207 41 10 301,25 92,53  0207 41 11 138,51 39,33  0207 41 21 97,18 28,72  0207 41 31 67,28 19,89  0207 41 41 190,69 54,14  0207 41 51 179,13 50,86  0207 41 71 299,02 88,38  0207 41 90 67,28 19,89  0207 42 10 322,98 77,78  0207 42 1 1 185,44 44,65  0207 42 21 97,18 28,72  0207 42 31 67,28 19,89  0207 42 41 246,08 59,26  0207 42 51 115,35 27,78  0207 42 59 207,63 50,00  0207 42 71 299,02 88,38  0207 42 90 67,28 19,89  0207 43 1 1 343,14 108,65  0207 43 15 301,25 92,53.  ' 0207 43 21 165,10 59,08  0207 43 23 179,74 56,91  26. 9 . 89 Official Journal of the European Communities No L 276/9 CN code Sluice-gate price Levy Conventional rate of duty ECU/100 kg ECU/ 100 kg % 0207 43 25 197,65 56,11  0207 43 31 97,18 28,72  0207 43 41 67,28 19,89  0207 43 51 245,10 77,61  0207 43 53 190,69 54,14  0207 43 61 236,93 75,02  0207 43 63 179,13 50,86  0207 43 71 208,95 70,07  0207 43 81 299,02 88,38  0207 43 90 67,28 19,89  0207 50 10 1 715,80 488,60 3 0207 50 90 171,94 50,82 10 0209 00 90 149,51 44,19  0210 90 71 1 715,80 488,60 3 0210 90 79 171,94 50,82 10 1501 00 90 179,41 53,03 18 1602 31 11 307,60 74,08 17 1602 31 19 328,92 97,22 17 1602 31 30 179,41 53,03 17 1602 31 90 104,66 30,93 17 1602 39 11 296,88 91,96  1602 39 19 328,92 97,22 17 1602 39 30 179,41 53,03 17 1602 39 90 104,66 30,93 17